   0:20-cv-02673-RBH-PJG             Date Filed 09/23/20      Entry Number 12        Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA

Heyward McCrea Jr.,                       )                      C/A No. 0:20-2673-RBH
                                          )
                           Plaintiff,     )
                                          )                              ORDER
       v.                                 )
                                          )
Officer Sierra Dukes; Sergeant Heidt; Mr. )
James McFadden; Patricia Ray,             )
                                          )
                           Defendants.    )
                                          )

          Plaintiff Heyward McCrea Jr., a self-represented state pretrial detainee, filed this civil

rights action. By order issued August 4, 2020, Plaintiff was provided an opportunity to submit the

documents necessary to bring the case into proper form for evaluation and possible service of

process. (ECF No. 8.) Plaintiff was warned that failure to provide the necessary information

within a specific time period would subject the case to dismissal. Plaintiff did not respond to the

Order and the time for response has lapsed. Plaintiff has failed to prosecute this case and has failed

to comply with an order of this Court. Therefore, the case is dismissed without prejudice pursuant

to Rule 41 of the Federal Rules of Civil Procedure. See Link v. Wabash R.R. Co., 370 U.S. 626

(1962).

          IT IS SO ORDERED.

September 23, 2020                                             s/R. Bryan Harwell
Florence, South Carolina                                       R. Bryan Harwell
                                                               Chief United States District Judge

                                NOTICE OF RIGHT TO APPEAL

          The parties are hereby notified of the right to appeal this Order within the time period set

forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                              Page 1 of 1
